Title: From Thomas Jefferson to Daniel Carroll Brent, 6 March 1803
From: Jefferson, Thomas
To: Brent, Daniel Carroll


          
            Dear Sir 
                     
            Washington Mar. 6. 1803
          
          Mr. Scott, writer of the inclosed, is engaged in the life of Genl. Washington. it is not in my power to answer the questions he asks relative to his family, and I suppose the family would not do it for him, because Marshal’s is to be their favorite history. I have thought it possible that your knolege of the family, and your means of making the enquiries, would enable you to procure for me answers to be sent to mr Scott, for which I should be thankful.
          Will you be so good as to inform me of the case of Pickering, writer of the inclosed letters, on my return? Accept assurances of my great esteem & respect.
          
            Th: Jefferson
          
        